Citation Nr: 9918174	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  74-06 700	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for residuals of a back 
injury, to include the propriety of the reduction from 
20 percent to 10 percent disabling.  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from December 1958 to December 
1962.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, in 
December 1973 which reduced the rating for the veteran's back 
disability from 20 percent to 10 percent disabling.  

By a decision on June 6, 1974, the Board denied a rating 
greater than 10 percent for the veteran's back disability.  
The Board's decision did not consider the issue of whether 
the RO's reduction of the rating to 10 percent was proper.  
By an Order in November 1998, the Acting Chairman of the 
Board granted Reconsideration of the June 6, 1974, Board 
decision, on the Board's own motion, pursuant to 38 U.S.C.A. 
§ 7103 (West 1991 & Supp. 1998); 38 C.F.R. § 20.1000(a) 
(1998), and the case is now before an expanded 
Reconsideration Panel of the Board.  Once a decision by the 
Reconsideration Panel is promulgated, it will replace the 
June 6, 1974, decision by the Board.

The veteran's case came to the Board's attention in 
conjunction with his appeal of a February 1993 rating 
decision that denied a rating greater than 10 percent for his 
back disability.  Following receipt of additional evidence, 
the RO subsequently increased the rating for the disability 
to 60 percent disabling, effective from August 1992, by a 
rating decision in September 1994; the rating decision 
(erroneously) noted that the veteran's appeal was considered 
to be fully satisfied.  A February 1995 rating decision 
granted a total disability rating based on individual 
unemployability due to the veteran's service-connected back 
disability, effective from May 1994.  

In January 1996, the veteran filed a claim "for retro-active 
benefits back to 1962" on the basis that the RO failed to 
provide him with "comprehensive medical evaluations to 
better rate my disability."  The RO construed the veteran's 
comments as a claim for an effective date earlier than August 
1992 for the 60 percent rating based on clear and 
unmistakable error in the September 1994 rating decision.  In 
his substantive appeal as to that issue, received in July 
1996, the veteran also raised the issue of error in the 
(December 1973) rating decision that reduced the rating for 
his back disability from 20 percent to 10 percent disabling, 
effective from March 1974.  By a rating decision in January 
1997, the RO concluded that the December 1973 rating decision 
was not clearly and unmistakably erroneous.  

The Board notes that the January 1997 rating decision found 
that there was no clear and unmistakable error (CUE) in the 
December 1973 rating decision that reduced the rating for the 
back disability from 20 percent to 10 percent.  However, 
inasmuch as the Board has decided on its own motion to 
Reconsider the June 1974 Board decision, consideration of the 
December 1973 rating decision under the higher CUE standard 
is unnecessary in light of the pending claim from the appeal 
of the December 1973 rating decision.  

Further, the currently developed issues of entitlement to an 
increased rating (greater than 60 percent) for the veteran's 
back disability (pursuant to his August 1992 claim) and 
entitlement to an effective date prior to August 1992 for the 
60 percent rating assigned by the RO will be effectively 
considered by the Board in its Reconsideration of the June 
1974 Board decision, inasmuch as the proper rating(s) for the 
disability for the entire period since 1974 will be 
determined.  

The Board also notes that, in communication received in April 
1997, the veteran's representative raised two issues: 1) 
clear and unmistakable error in the April 1965 rating 
decision in that the decision erroneously failed to assign a 
40 percent rating for the disability, effective from December 
1964, and 2) an effective date prior to May 1994 for a total 
disability rating based on individual unemployability.  The 
claim of clear and unmistakable error in the 1965 rating 
decision is inextricably intertwined with the issue currently 
before the Board and so must be adjudicated prior to the 
Board's action in this case; that issue will be addressed in 
the Remand section below.  The Board would point out, 
however, that any appeal as to that issue that may arise from 
action taken by the RO is completely separate from the issue 
currently before the Reconsideration Panel of the Board.  

The issue concerning entitlement to an earlier effective date 
for a total disability rating based on individual 
unemployability has also not been adjudicated.  That issue is 
not before the Board at this time and is not intertwined with 
the issue now on appeal.  Therefore, the veteran's 
representative's April 1997 comments regarding that issue are 
referred to the RO for appropriate consideration.  


REMAND

Review of the file reveals recent letters from the veteran's 
private physician, Richard D. Rubin, M.D., indicating that 
the veteran had been his patient for many years, that his 
back disability was more disabling than it was then rated, 
and that he had been "100% totally disabled and unemployable 
since around 1984" due to his service-connected back 
disability.  However, the record does not contain any actual 
records of the physician's evaluation and treatment of the 
veteran over the years to support his opinions.  On Remand, 
the RO should, with the veteran's assistance, request copies 
of all of Dr. Rubin's treatment records for the veteran.  

The file also contains the report of a VA Counseling 
Psychologist in June 1994, indicating that the veteran had 
applied for VA Vocational Rehabilitation and Education (VR&E) 
benefits.  The RO should also obtain the veteran's VR&E 
folder for review.  In addition, the record indicates that 
the veteran has in the past received back treatment by 
Dr. Denow (a chiropractor) and Irwin A. Moskowitz, M.D.  The 
treatment records of those examiners and any other treatment 
or examination records identified by the veteran that are not 
already of record should be requested.  

As noted above, the veteran's representative has recently 
raised the issue of clear and unmistakable error in the April 
1965 rating decision in that the decision failed to assign a 
40 percent rating for the service-connected back disability, 
effective from December 1964.  That issue is inextricably 
intertwined with the issue that is the subject of this 
appeal, since it potentially affects the rating that was in 
effect at the time of the December 1973 rating decision that 
reduced the rating to 10 percent disabling.  On Remand, the 
RO should consider the representative's contentions in light 
of the law and the evidence then of record and adjudicate 
that issue.  

The veteran is strongly encouraged to cooperate with the RO 
in obtaining the evidence requested herein.  In this regard, 
his attention is drawn to the provisions of 38 C.F.R. 
§ 3.158(a) (1998), which states that

where evidence requested in connection with an 
original claim, a claim for increase or to reopen 
or for the purpose of determining continued 
entitlement is not furnished within 1 year after 
the date of request, the claim will be considered 
abandoned.  After the expiration of 1 year, further 
action will not be taken unless a new claim is 
received. 

Accordingly, this case is REMANDED for the following 
additional actions:  

1.  The RO should request that the veteran provide 
the names and addresses of all health care 
providers, VA and non-VA who have treated or 
examined him for a back disorder since 1974, 
including the approximate dates of all such 
examination or treatment.  With any needed signed 
releases or other assistance from the veteran, the 
RO should request copies of the records from all 
sources identified by the veteran that are not 
already of record, including Richard D. Rubin, 
M.D., Dr. Denow, and Irwin A. Moskowitz, M.D.  All 
records so obtained should be associated with the 
claims file.  

2.  The RO should associate the veteran's VA VR&E 
folder with the claims file.  

3.  Upon completion of the requested development of 
the record, the RO first should consider the 
contentions expressed in April 1997 regarding the 
claim of clear and unmistakable error in the April 
1965 rating decision that granted service 
connection for residuals of a back injury and 
assigned a 10 percent rating.  If the RO's 
determination is adverse to the veteran and if he 
files a timely notice of disagreement, the RO 
should furnish him and his representative with a 
statement of the case concerning that issue.  If, 
and only if, he or his representative files a 
timely substantive appeal regarding that issue, the 
RO should certify the issue to the Board for 
appellate consideration.  If the veteran perfects 
an appeal as to this issue, the RO should track and 
docket that appeal separate and apart from the 
reduction issue that is currently before the 
Reconsideration Panel of the Board for appellate 
review.  

4.  The RO should then consider whether the 
reduction of the rating for the back disability to 
10 percent in December 1973 was proper.  The RO 
should also evaluate the service-connected back 
disability throughout the subsequent period.  In 
this regard, the RO should consider the 
applicability of 38 C.F.R. § 3.158(a), if 
appropriate.  If any action taken is adverse to the 
veteran, i.e., less than a 100 percent evaluation 
is assigned for the disability for any period, the 
RO should furnish him and his accredited 
representative with a supplemental statement of the 
case containing a discussion of the pertinent law 
and regulations and an analysis of the evidence in 
relation to the law and regulations, and they 
should be given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order. The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the veteran with 
due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


			
	STEPHEN L. WILKINS	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


			
	STEVEN L. COHN	J. E. DAY
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



